Citation Nr: 1747551	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


	THE ISSUE		

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 18, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  His 

awards include the Purple Heart, the Republic of Vietnam Gallantry Cross, and the Vietnam Service Medal with 3 Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO, among other matters, granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective July 10, 2008.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

In August 2015, the Board remanded the case for further evidentiary development.  In a November 2015 rating decision, the RO increased the rating to 20 percent, effective September 18, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, the Board again remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1. Prior to September 18, 2015, the most probative evidence indicates the Veteran's hearing loss was manifested by, at worst, Level IV hearing loss in the left ear and Level I hearing loss in the right ear.  

2. Since September 18, 2015, the most probative evidence indicates the Veteran's hearing loss has been manifested by, at worst, Level V hearing loss in the left ear and Level VI hearing loss in the right ear.  

CONCLUSIONS OF LAW

1. Prior to September 18, 2015, the criteria for an initial compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2. Since September 18, 2015, the criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran is seeking an initial compensable evaluation for bilateral hearing loss prior to September 18, 2015, and an initial evaluation in excess of 20 percent thereafter.  

During the course of the appeal, the Veteran has stated that he experiences difficulty hearing and understanding voices, especially in group settings or where there is other background noise.

After review of the record, the Board finds that an increased evaluation is not warranted for the Veteran's bilateral hearing loss at any time during the period under review.

Turning first to the period prior to September 18, 2015, the only audiometric findings valid for rating purposes come from the December 2008 VA examination.  The audiogram conducted during that examination showed puretone thresholds of 20, 35, 65 and 55 decibels in the right ear, and 20, 70, 75, and 70 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 44 decibels in the right ear and 59 decibels in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  As the puretone thresholds for the left ear are 30 decibels are less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIa in 38 C.F.R. § 4.85  will be selected.  See 38 C.F.R. § 4.86(b).  Using Table VIa results in a higher numeral (IV), than using Table VI (II).  Thus, the most advantageous finding is of Level IV hearing loss in the left ear.  Concerning the right ear, applying the examination results yields a finding of Level I hearing loss.  Where hearing loss is at Level IV in the poorer ear and Level I in the better ear, a noncompensable rating is assigned under Table VII.

The record does contain two other audiological evaluation reports from this time period.  However, neither evaluation is valid for rating purposes.

In April 2012, the Veteran was evaluated for treatment purposes.  Puretone thresholds were noted as 75, 70, 75, and 80 decibels in the right ear at the specified frequencies and at 70, 95, and 95 decibels in the left ear at 1000, 2000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 35 percent in the right ear and 30 percent in the left ear, however, the examiner noted poor inter-test consistency in both ears.  The examiner elaborated that the Veteran had poor inter-test consistency post-reinstruction to listening tasks.  She also noted that his air conduction thresholds were near the severe to profound range with his speech recognition testing not at corresponding levels.  Therefore, she recommended re-evaluation with another provider due to the test inconsistencies.  The audiogram did not indicate whether the Maryland CNC test was used.

In May 2012 the Veteran was re-evaluated by a different audiologist who noted the inconsistent results of the April 2012 evaluation.  The Veteran reported that his tinnitus was very bad during the April 2012 evaluation and that it interfered with his testing.  Audiometric testing was conducted during the May 2012 evaluation, however, the audiogram reflects that the Northwestern University Auditory Test No. 6 (NU-6) test was used, rather than the Maryland CNC.  Thus, the May 2012 audiometric findings are not valid for rating purposes.  See 38 C.F.R. § 4.85.  

Concerning the April 2012 evaluation, the Board credits the opinion of the April 2012 VA audiologist that the results were inconsistent.  Her opinion was rendered following her administration of the tests and review of the results.  It is also supported by the May 2012 examiner's finding that the test results were inconsistent, as well as the Veteran's own report that his tinnitus interfered with his ability to complete the tests.  Thus, the Board finds the April 2012 VA audiologist's assessment that the results were inconsistent to be highly probative, and, therefore, finds that the April 2012 results are invalid.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no evidence suggesting that the April 2012 audiological results are valid, nor does the Veteran contend as such.  Therefore, even assuming that the Maryland CNC test was used during the April 2012 VA audiological evaluation, the results of that evaluation have been found to be invalid and cannot be used to support a higher rating.

Turning to the period since September 18, 2015, the Veteran was examined again in September 2015.  The audiogram conducted during that examination showed puretone thresholds of 55, 80, 80, and 75 decibels in the right ear, and 50, 95, 95, and 90 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 73 decibels in the right ear and 83 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  As the puretone thresholds for the right ear are 55 decibels or greater at each of the specified frequencies, the higher numeral of Table VI or Table VIa in 38 C.F.R. § 4.85 will be selected.  See 38 C.F.R. § 4.86(a).  Using Table VIa results in a higher numeral (VI), than using Table VI (II).  Thus, the most advantageous finding is of Level VI hearing loss in the right ear.  Concerning the left ear, applying the examination results yields a finding of Level V hearing loss.  Where hearing loss is at Level VI in the poorer ear and Level V in the better ear, a 20 percent rating is assigned under Table VII.

The Veteran was afforded another VA examination in April 2017.  The audiogram conducted during that examination showed puretone thresholds of 40, 55, 65, and 60 decibels in the right ear, and 40, 70, 75, and 75 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 55 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear and Level I hearing loss in the right ear.  Where hearing loss is at Level II in the poorer ear and Level I in the better ear, a noncompensable rating is assigned under Table VII.

Concerning both periods, the Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty hearing and understanding voices, especially in group settings or where there is other background noise.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In summary, the most probative evidence of record fails to demonstrate that an initial compensable evaluation is warranted for the Veteran's bilateral hearing loss prior to September 18, 2015, and that an evaluation in excess of 20 percent is warranted thereafter.  The Board is grateful to the Veteran for his distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S.                 § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 







ORDER

An initial compensable evaluation for bilateral hearing loss prior to September 18, 2015, and an initial evaluation in excess of 20 percent thereafter, is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


